Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group II, claims 6-10 in the reply filed on October 28, 2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim.

Specification

The disclosure is objected to because of the following informalities:
patent application number 15/752,651 (paragraph 0001) is now abandoned;
“In addition, in order to avoid unnecessary accumulation of data in the memory, are disregarded the captured voltage reading (VDRs) in a respective time (Tvprs), the previously sampled value and the respective sampling time” (paragraph 0070, lines 2-5) should be -- In addition, in order to avoid unnecessary accumulation of data in the memory, once captured a voltage reading (VDRf) in a respective time (TVDRf), a previously sampled value and a respective sampling time are discarded – to better provide antecedent basis for claim 10.
Appropriate correction is required.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Figs. 1, 2) should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities: 
- claim 1, after “Voltage Decay Rate” (line 7) should insert – (VDR) --; “a battery voltage” (two instances, line 9, lines 9-10) should be – VR2 --; “resting period” (two instances, line 10) should be – resting time --
Appropriate correction is required.

Note Regarding 35 USC § 101
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
While claim 6 recite an abstract idea (calculating, comparing steps), the abstract idea is integrated into a practical application including “registering and/or sending a warning failure sign if the VDR value is greater than the VDRL limit value”.
. Accordingly, the claim 6 and its dependent claims 7-10 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cyrne (WO 2017/027950) in view of Li (US 2012/0004873).

Regarding claim 6, Cyrne discloses a battery monitoring method, in particular for calculating an IOD (paragraph 0058, equation 4) of a battery (1) (paragraph 0081, lines 1-2; battery 1, Fig. 1) installed in a vehicle (Abstract, line 1), wherein the method comprises the steps of:
SI1) identifying an engine turned off (key-off)) (SI1, paragraph 0058, line 4);
SI2) counting and waiting a resting time (TR2) after the engine turned off (SI2, paragraph 0058, line 5);
SI3) measuring a voltage (VR2) at battery terminals (SI3, paragraph 0058, line 6;
SI4) calculating the Voltage Decay Rate (inherent in IOD formula) using a formula:
IOD=(VIODf−VIODi)/(TIODf −TIODi) (= -(VIODi−VIODf)/(TIODf −TIODi)) in which: Voltage Decay Rate is a ratio in which a battery voltage drops when an ignition is off (Key-off) (VIODi−VIODf)/(TIODf −TIODi); VIODi is a battery voltage measured after the resting time (TR2) (VIODi); VIODf is a battery voltage measured before activating a vehicle network (VIODf); TIODi is an initial time after finishing the resting period; and TIODf is a final time after finishing the resting period;

While Cyrne does not disclose comparing a battery calculated VDR with a limit value (VDRL), Li discloses comparing a battery calculated VDR (a difference between voltage drops rates, paragraph 0032, lines 1-2) with a limit value (VDRL) (a threshold, paragraph 0032, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention filed made to provide Cyrne with comparing a battery calculated VDR with a limit value as disclosed by Li for the purpose of determining that a problem has occurred so protective actions can be taken (paragraph 0032, lines 1-5).

Cyrne further does not disclose registering and/or sending a warning failure sign if the VDR value is greater than the VDRL limit value.

Li discloses sending a warning failure sign (paragraph 0070, lines 12-14) if the VDR value is greater than the VDRL limit value (when taking protective actions in response to increasing voltage drop rates, paragraph 0032, lines 1-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention filed made to provide Cyrne with sending a warning failure sign if the VDR value is greater than the VDRL limit value as disclosed by Li to prevent the battery from further damage (column 0070, lines 12-14).

Regarding claim 7, Cyrne discloses the resting time (TR2) is about 10 hours (paragraph 0060, line 3).

Regarding claim 8, Cyrne discloses the battery voltage (VDRf) measured before actuating the vehicle network (key-on) is obtained by voltage timed samplings at the battery terminals (paragraph 0059, lines 1-2).

Regarding claim 9, Cyrne discloses the voltage timed samplings are carried out in one hour periods (paragraph 0060, line 1).

Regarding claim 10, Cyrne discloses once captured a voltage reading (VDRf) in a respective time (TVDRf), a previously sampled value and a respective sampling time are discarded (paragraph 0059, lines 2-5).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        November 8, 2022